FILED
                              NOT FOR PUBLICATION                          JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANTHONY MICHAEL JEX; GILDA                       No. 09-74038
MAE MIDDLETON,
                                                 Agency Nos. A075-683-134
               Petitioners,                                  A075-683-135

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Anthony Michael Jex and Gilda Mae Middleton, natives and citizens of

Belize, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where they filed the motion more than four years after the final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and they failed to establish they

acted with the due diligence required for equitable tolling of the filing deadline, see

Iturribarria, 321 F.3d at 897.

      We lack jurisdiction to review petitioners’ contention that the BIA should

have invoked its sua sponte authority to reopen their proceedings. See Mejia-

Hernandez v. Holder, 633 F.3d 818, 821 (9th Cir. 2011).

      Petitioners’ remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-74038